Citation Nr: 0609396	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial compensable rating for history 
of cardiomegely with labile hypertension.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel







INTRODUCTION

The veteran served from June 12, 1982 to June 19, 1982, from 
August 1982 to October 1985, from November 1985 to August 
1993, and from April 1994 to August 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO denied service connection for 
bilateral hearing loss but granted service connection for 
history of cardiomegely with labile hypertension and assigned 
an initial noncompensable (i.e., 0 percent) rating.  The 
veteran appealed for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

The claim for a higher initial rating for the cardiomegaly 
with labile hypertension is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran does not have hearing loss in his right ear, 
much less to an extent by VA standards to be considered an 
actual disability for compensation purposes.

2.  Competent medical evidence does not show the veteran's 
left ear hearing loss is causally related to any incident of 
his military service - including noise exposure.




CONCLUSION OF LAW

The veteran does not have bilateral hearing loss as a result 
of a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  In this case, the veteran was provided notice of 
the VCAA in February 2002, prior to the initial adjudication 
of this claim (by rating decision in May 2003).  An 
additional VCAA notice was sent in January 2005.  

The February 2002 and January 2005 VCAA letters summarized 
the evidence needed to substantiate the claim and VA's duty 
to assist.  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical records.  In this way, 
the VCAA letters clearly satisfy the first three "elements" 
of the notice requirement.  In addition, the January 2005 
VCAA letter advised him that "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the VCAA letter, dated January 31, 2005 
(emphasis in original).  This satisfies the fourth element of 
Pelegrini II.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (i.e., RO), 
the Board must consider whether the veteran has been 
prejudiced thereby).  Here, since, for the reasons discussed 
below, the Board will conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records 
(SMRs), VA and private medical records, and the report of a 
VA examination.  The veteran has not identified any 
outstanding evidence.  He has been given ample opportunity to 
present evidence and argument in support of his claim.   See 
38 C.F.R. § 3.103 (2005).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of this law.  
Accordingly, the Board will proceed to a decision on the 
merits.

Entitlement to service connection for bilateral hearing loss.  

Relevant Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

For certain chronic conditions, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Analysis

With respect to Hickson element (1), VA audiometric testing 
in April 2003 revealed the veteran does not have right ear 
hearing loss that currently meets the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered a 
disability according to VA standards.  In fact, his hearing 
in this ear was considered within normal limits.



It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability 
(i.e., a diagnosis confirming he has the condition alleged).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).

Because there is no medical evidence showing the veteran 
currently has hearing loss in his right ear - much less to a 
sufficient extent to meet the threshold minimum requirements 
of § 3.385 to be considered an actual disability by VA 
standards, his claim for right ear hearing loss must be 
denied.

The Board realizes that audiometric testing in March 1998 
arguably shows right ear hearing loss.  [It is unclear 
whether the decibel level for 4000 hertz in the right ear is 
15 or 65.]  But even if the results of that evaluation show 
hearing loss in this ear, this does not change the fact that 
the much more recent April 2003 VA examination clearly shows 
that hearing in this ear is now within normal limits.

With regard to the left ear, however, there is evidence of 
left ear hearing loss shown currently.  Indeed, the VA 
audiometric testing in April 2003 showed a mild sensorineural 
hearing loss in this ear.  Hickson element (1) has therefore 
been satisfied concerning this ear.

With respect to Hickson element (2), in-service disease or 
injury, a review of the service medical records covering the 
veteran's periods of service reveals no evidence of hearing 
loss in either ear.  The record reflects that hearing loss in 
the left ear was initially identified in March 1998, about 
two years after his military service (in the reserves) ended.  
And as mentioned, the hearing loss in this ear was confirmed 
during the more recent VA examination in April 2003.  There 
are no objective clinical indications of hearing problems 
involving this ear prior to March 1998.

However, notwithstanding the lack of medical evidence of ear 
disease during service, the Board believes that injury to the 
ears may have occurred during service.  The veteran's DD Form 
214 shows he was a Tank Officer in service.  This type of 
military occupational specialty (MOS) is consistent with 
exposure to noise.  Hickson element (2) has therefore been 
satisfied.

But with respect to the lone remaining Hickson element (3), 
medical nexus, there is no medical evidence etiologically 
linking the hearing loss in the veteran's left ear to his 
military service - including to the presumed noise exposure 
he experienced as a Tank Officer.  Indeed, according to a 
January 2004 memorandum, the April 2003 VA examiner 
specifically determined the hearing loss in this ear is not 
related to the veteran's military service.  This examiner 
believes, instead, the hearing loss in this ear "is more 
likely attributable to exposure related to events occurring 
after military service than noise or other factors 
encountered in military service."  [As an aside, the Board 
notes that the VA examiner also concluded that "any current 
or future hearing loss, R [of the right ear], is more likely 
attributable to normal aging or other factors unrelated to 
military service as hearing changes related to noise cease 
after a patient is no longer subjected to noise.  [The 
veteran's] military noise exposure, for all intents and 
purposes, in my opinion, ceased in 1993.]  

The only evidence relating the veteran's left ear hearing 
loss to service are statements by him, personally.  But his 
unsubstantiated lay statements are not competent medical 
evidence, which is required to establish his claim.  It is 
now well settled that, as a layman without medical training, 
the veteran is not qualified to render medical opinions 
regarding matters such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).



As discussed, the medical records do not show that high 
frequency (sensorineural) hearing loss in the left ear was 
present within one year after service - but rather, not 
until at least two years post service.  Consequently, the 
presumption pertaining to sensorineural hearing loss (as an 
organic disease of the nervous system) is not applicable 
here.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

For these reasons, Hickson element (3) has not been met and 
the claim must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


REMAND

Entitlement to an initial compensable rating for history of 
cardiomegely with labile hypertension.  

Reasons for remand

VA examination

The veteran's service-connected heart condition is presently 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7101.



Under Diagnostic Code 7005, a 10 percent evaluation requires 
a workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs, and results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, continuous medication.  
A 30 percent evaluation requires a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The maximum 
100 percent evaluation requires chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

On VA examination in August 2002, the examiner provided 
estimated METs of 
12-15.  The veteran was afforded another examination in April 
2003; however, the examination did not provide all findings 
needed for rating his heart condition under this code, such 
as the METs.  In view of this, another VA examination is 
warranted.  In addition, the Board notes that since the last 
examination was performed almost three years ago, another 
examination is needed to evaluate the current level of 
severity of this condition.  38 U.S.C.A. § 5103A(d) (West 
2002); See e.g. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).



VCAA

Also, as indicated, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
he was not provided notice of the type of evidence necessary 
to establish an effective date for this disability.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which informs him that an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date.  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  

2.  Schedule the veteran for a VA 
cardiology examination to determine the 
current severity of his service-
connected heart condition.  The 
examiner should review the claims 
folder in connection with the 
examination for the veteran's pertinent 
medical history.  Exercise stress 
testing should be conducted, and the 
examiner should indicate whether 
dyspnea, fatigue, angina, dizziness, or 
syncope are produced at workloads of 
(1) three or less METs, (2) greater 
than three, but less than five METs, 
(3) greater than five, but less than 
seven METs, (4) greater than seven, 
but less than ten METs, or (5) greater 
than ten METs.  If a laboratory 
determination of METs by exercise 
stress testing cannot be done for 
medical reasons, the examiner should 
provide an estimate of the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
examiner also should indicate whether 
the veteran's cardiac condition 
requires continuous medication; whether 
there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
X-ray; whether there is evidence of 
chronic congestive heart failure; 
whether there is evidence of acute 
congestive heart failure within the 
last year and, if so, whether there was 
more than one episode; and whether 
there is any left ventricular 
dysfunction and, if so, whether the 
ejection fraction is (1) less than 30 
percent, (2) 30 to 50 percent, or (3) 
more than 50 percent.  

3.  Then readjudicate the claim for a 
higher rating for the cardiomegaly and 
labile hypertension in light of the 
additional evidence obtained.  If a 
higher rating is not granted to the 
veteran's satisfaction, send him a 
supplemental statement of the case and 
give him time to respond to it.



Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


